Order entered April 16, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00878-CR

                                 MARIO LOPEZ JUCUP, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 265th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F10-55339-R

                                              ORDER
        On January 13, 2014, we ordered the Dallas County District Clerk to file the clerk’s

record within fifteen days and appellant to file his brief within forty-five days. The District

Clerk, however, did not file the clerk’s record until April 3, 2014.

        Accordingly, we ORDER appellant to file his brief within THIRTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE